Citation Nr: 1132239	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-48 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for vertigo (also claimed as Meniere's syndrome) secondary to a service-connected disability.

2.  Entitlement to service connection for prostate cancer, to include as due to  herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The vertigo issue has been recharacterized to more accurately reflect the procedural history and the Veteran's allegation.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder.

Additional evidence was received after the issuance of the supplemental statement of the case in November 2010, without a waiver of the right to have the additional evidence reviewed by the RO.  As the additional evidence is duplicative of evidence already of record, a referral of the additional evidence to the RO for initial consideration is not warranted.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In August and September 2003 rating decisions, the RO denied the claim for vertigo; the Veteran did not appeal either decision, and they are now final.

2.  Evidence received since the August and September 2003 rating decisions was not previously considered by agency decision makers, but does not address an unestablished fact, namely that the Veteran's current vertigo disability is related to service, and fails to raise a reasonable possibility of substantiating the claim.

3.  The Veteran has a current diagnosis of prostate cancer, which was first shown decades after service.

4.  The Veteran is not presumed to have been exposed to herbicide agents during service.

5.  Service department records do not confirm that the Veteran was exposed to herbicide agents during active service.

6.  The competent evidence shows no relationship between the present prostate cancer and service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the criteria for reopening the claim for vertigo have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice in August 2007, April 2008, and July 2008 letters.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letters provided the Veteran notice of the criteria for assigning disability ratings and effective dates.  The April 2008 letter was also in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The July 2008 letter further included the criteria for substantiating a service connection claim secondary to a service-connected disability.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records are unavailable, having been reported as being destroyed by fire.  In such circumstances, there is a heightened obligation to assist the veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  VA informed the Veteran of the missing records in repeated letters from April 2003 forward, requested that he submit all records in his possession, and identified alternative records which might be helpful in substantiating his claims.  VA also took all reasonable steps to locate and recover the lost file; these efforts are documented in a November 2008 memorandum to the file.

VA has obtained VA treatment records and private medical records; assisted the Veteran in obtaining evidence; and afforded him the opportunity to present statements and evidence.  The Veteran has submitted copies of personnel records.  

A VA ear disease examination was conducted and an opinion was obtained in August 2010.  The Veteran has not argued, and the record does not reflect, that this  examination/opinion was inadequate.  The examiner took a detailed history from the Veteran, thoroughly reviewed the claim file, and provided a rationale for his opinion.  Accordingly, this examination is adequate.  A VA genitourinary examination is not warranted.  Given the absence of in-service evidence of prostate cancer, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's disability, a remand for a VA examination would unduly delay resolution.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

II.  New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. 
§ 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim."  Id.; Shade v. Shinseki, 24 Vet. App 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The RO denied the Veteran's claim for vertigo in August and September 2003, finding that there was no evidence the Veteran's current vertigo disability was related to service.  The Veteran did not file a notice of disagreement and those rating decisions became final.  

Evidence of record at the time of the August and September 2003 Board decisions included VA treatment records from November 2001 to September 2002 and private treatment records from February 2001 to August 2002, which establish that the Veteran was diagnosed with vertigo, and a July 2003 VA examination report, which contains a negative nexus opinion with no rationale.

Pertinent evidence submitted since the September 2003 rating decision includes a March 2009 private medical opinion confirming that the Veteran had vertigo and noting that the doctor "could not relate this to or not to his time in the service," and an August 2010 VA examination report noting that "it is less likely than not that the veteran's current benign positional vertigo . . . might be related to or secondary to his service connected hearing loss and/or tinnitus."  The Veteran also submitted VA and private medical treatment records indicating treatment for, and diagnoses of, vertigo.  Finally, the Veteran submitted his statements and May 2011 hearing testimony indicating that (1) the onset of his vertigo coincided with a worsening of his service-connected hearing loss and tinnitus, and (2) the August 2010 VA examiner was biased because he had previously provided a negative nexus opinion in July 2003.

The above medical evidence is new because it was created and received following the September 2003 denial.  It was not previously considered, and represents newly rendered opinions on the ultimate issue before VA.  The Veteran's statements regarding the onset of his vertigo have been fully considered in a prior decision and are cumulative and redundant.  His testimony regarding the alleged bias of the VA examiner have not been raised previously, and are new.

Unfortunately, the evidence is not material.  The private opinion concerning the possibility of a nexus between the Veteran's current vertigo and the acoustic trauma that caused his service-connected conditions is equivocal at best.  The Veteran's contention that the August 2010 VA examination was biased against him is unsupported by the record.  The examiner reviewed the claim file, interviewed the Veteran thoroughly, established clinical findings, and presented reasons for his opinion.  Thus, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Nothing submitted since the August and September 2003 rating decisions contains evidence of a relationship to service.  Therefore, none of the information submitted since the August and September 2003 decisions constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is not warranted.  See 38 U.S.C.A. § 5108.

III.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has developed prostate cancer as a result of exposure to various herbicides while stationed at Kadena Air Force Base (AFB) in Okinawa, Japan during service.  Specifically, he alleges that the airfield where he patrolled was maintained using "herbicides."  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for prostate cancer.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  For purposes of the presumption, "herbicide" is defined as "a chemical in an herbicide..., specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i).  These chemicals were actively used in many defoliants and herbicides prior to the Vietnam War, though that is the specific use associated with the presumption.

The Veteran's DD 214 reveals that he served on active duty in the Air Force from March 1952 to June 1956.  He was awarded the Korean Service Medal.  He had one year and eight months of foreign service.  He was attached to the 78th Fighter Group (Air Defense), and completed an air police course.  Service personnel records are not of record.

A November 2007 response from National Personnel Records Center (NPRC)  indicated that there were no records of exposure to herbicides.

In July 2009, the Veteran submitted a buddy statement from a service member to provide evidence that he was exposed to herbicides while stationed at Kadena AFB.  The statement contains the following:  "I do remember spraying at Kadena.  Some was done by hand held pressure sprayers around the hard-stands and some where done by air using the old AT-6 aircraft I think the aerial applications might have been for misquits [sic] or even herbal."  This statement is quite vague and has little probative value.

In December 2009, the Veteran submitted a copy of a Department of the Air Force letter regarding the possible use of herbicides in Thailand during the Vietnam War.  The letter indicates that "commanders were at liberty to use herbicides for defoliation around their activities using either handheld or vehicle mounted unites, with no accountability required."  Accordingly, this letter does not confirm the use of herbicide agents in Okinawa during the Veteran's period of service.

The Veteran also submitted a copy of a prior Board decision in a different Veteran's case.  In that case, the Board found that there was credible evidence establishing a reasonable probability that that Veteran was exposed to herbicides while serving in Okinawa.

However, Board decisions are not precedential and the undersigned is not bound by the determination of another Veterans Law Judge in another case for another Veteran, based on other evidence.  See 38 C.F.R. § 20.1303.  Moreover, a prior Board decision in another appeal is only pertinent if it reasonably relates to the present case.  Id.  This case is distinguishable from the prior Board decision, which found that the Veteran served in Okinawa from 1961 to 1962.  The Veteran here, by comparison, served in Okinawa much earlier, in the 1950's.  Thus, even if herbicides were used in Okinawa in 1961 and 1962, the Veteran was not in Okinawa at that time.  As such, the facts of the prior Board decision are distinguishable and do no reasonably relate to the circumstances in this case.

The Veteran alleges that he was exposed to herbicides while serving in Okinawa  during the 1950's.  He does not allege, and the record does not reflect, any evidence of service in Vietnam or in Korea along the demilitarized zone (DMZ) during the applicable time period, which would trigger a presumption of herbicide exposure.  See 38 C.F.R. § 3.307.

VA has been unable to establish that the Veteran was exposed to any herbicides during active service.  While the Veteran has credibly and competently testified that he observed dying plants around the airfield on Okinawa, there is no way to know the chemical content of any chemical used to achieve this.  Service personnel records submitted by the Veteran show no evidence of exposure to herbicides.  All attempts to verify that he was exposed to herbicides have resulted in negative findings.  Even if the Board were to assume that any of the herbicides listed in 38 C.F.R. 3.307 were used to clear foliage on the airfield where the Veteran patrolled, he has not specifically alleged actual exposure to  herbicides at any time.  See Hearing Transcript at 5.  He stated he was not present during any actual spraying, and never alleges that he walked among the dying plants.  He does not report his clothing was wetted by chemicals, or that he felt it on his skin or had any contemporaneous reaction to it.  This is an important distinction from the use of herbicides in Vietnam and the associated presumption of exposure; the volume of chemicals he reports used on Okinawa is far less, and the spraying far more controlled.  It appears to have been done with hand sprayers; aerial spraying is reported to have been for insects.

In short, even resolving all reasonable doubt in favor of the Veteran, exposure to an herbicide associated by presumption with prostate cancer is not established.  The evidence of record is completely lacking any showing of the chemicals used; there is an absence of evidence of use of "2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram" on Okinawa when the Veteran was present.  The absence of evidence is not equipoise.  Further, even if such chemicals were shown to be used, the Veteran has not alleged actual exposure to them.  He reports seeing the effects, and hearing of spraying, but does not report and the evidence does not show actual contact with the chemical agents.  The interaction he describes, in the volumes he reports, is too attenuated.

Even where a presumption is not applicable, the Veteran may still establish entitlement t the benefit sought by a showing of a direct relationship between current disability and service.  However, the probative and persuasive medical evidence of record does not show that the Veteran's prostate cancer is related to military service.  Private treatment records show that the Veteran was diagnosed with prostate cancer in 2007, long after separation.  There is no medical evidence of record, including objective medical opinions, relating the Veteran's prostate cancer to his military service.  The Veteran has not asserted, and the record does not reflect, that prostate cancer existed or was treated prior to 2007, nearly fifty years after his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  

The Veteran may genuinely believe that his prostate cancer is the result of herbicide exposure in service.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed disability, or the chemical makeup of any exposures he had, and his views are of no probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved, and service connection for prostate cancer is not warranted.


ORDER

New and material evidence has not been submitted to reopen a service connection claim for vertigo and the claim to reopen is denied.

Service connection for prostate cancer is denied.





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


